UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6423


GERALD D. FULLER,

                    Plaintiff - Appellant,

             v.

WARDEN FRANK B. BISHOP, JR.; F.S.C. II LARRY D. HANLIN;
SUPERVISOR; KEEFE COMMISSARY NETWORK SALES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
William M. Nickerson, Senior District Judge. (1:15-cv-02524-WMN)


Submitted: August 30, 2017                                  Decided: September 22, 2017


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald D. Fuller, Appellant Pro Se. Ankush Nayar, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gerald Davis Fuller appeals the district court’s orders granting summary judgment

to defendants in his action filed under 42 U.S.C. § 1983 (2012) and denying his motion to

reconsider. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Fuller v. Bishop, No. 1:15-cv-02524-

WMN (D. Md. Jan. 27 & Mar. 31, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2